Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 10/28/22.
Claims 1, 3-8, and 10-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/28/22, with respect to the prior art rejections to claims 1, 4-8, and 13-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn.  Applicant has amended independent claims 1, 8, and 16 to include allowable subject matter indicated previously.  These claims, and their dependents are allowable over the prior art cited.
Claims 1, 3-8, and 10-20 are still rejected under double patenting.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 4, 6, 7, 11, 12, 16, 19-21 of patent # 11,074,182 contain(s) every element of claim(s) 1, 3-8, and 10-20 of the instant application and as such anticipate(s) claim(s) 1, 3-8, and 10-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claims 1, 3-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 11, 12, 16, and 19-21 of U.S. Patent No. 11,074,182. Below is an example mapping of the claims.
Current Application
1. An apparatus, comprising: 

a first non-persistent memory; and 
a second non-persistent memory configured to 



map an address associated with an input/output (I/O) device to an address in the first non-persistent memory subsequent to the apparatus receiving a request from the I/O device to access data stored in a persistent memory of the apparatus, wherein: 
the address associated with the I/O device is contiguous with other addresses associated with the I/O device mapped by the second non-persistent memory; and 
the address in the first non-persistent memory to which the address associated with the I/O device is mapped by the second non-persistent memory is not contiguous with other addresses in the first non-persistent memory to which the second non-persistent memory maps.

Patent 11,074,182
1. An apparatus, comprising: 
a persistent memory; 


a first non-persistent memory; and 

a second non-persistent memory configured to: map an address associated with an input/output (I/O) device to an address in logic circuitry prior to the apparatus receiving a request from the I/O device to access data stored in the persistent memory; and


map the address associated with the I/O device to an address in the first non-persistent memory subsequent to the apparatus receiving the request and accessing the data, wherein: 




the address associated with the I/O device is contiguous with other addresses associated with the I/O device mapped by the second non-persistent memory; and 

the address in the first non-persistent memory to which the address associated with the I/O device is mapped by the second non-persistent memory is not contiguous with other addresses in the first non-persistent memory to which the second non-persistent memory maps.


As apparent from the above mapping, claim 1 of the patent includes all of the limitations of claim 1 of the current application, and more limitations, anticipating claim 1 of the current application.
Other independent claims 8 and 16 are similar mapped to claims 11 and 6 of the patent.
Dependent claims 3-7, 10-15, and 17-20 are mapped to claims 1, 3, 4, 6, 7, 11, 12, 16, and 19-21 of the patent.
  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138